United States Court of Appeals
                                                                             Fifth Circuit

          IN THE UNITED STATES COURT OF APPEALS I L E D
                                               F
                   FOR THE FIFTH CIRCUIT      June 19, 2008

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 06-20748
                             Conference Calendar


UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

HUGO ISRAEL MORALES, JR

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:06-CR-57-3


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
      Hugo Israel Morales, Jr., appeals the 30-month sentence imposed following
his guilty plea conviction for conspiracy and attempting to conceal, harbor, or
shield from detection aliens who had entered the United States illegally, in
violation of 8 U.S.C. § 1324(a)(1)(A)(iii) and (B)(i). The sole issue raised by
Morales on appeal is whether the district court plainly erred in applying a four-
level increase pursuant to U.S.S.G. § 3B1.1(a) based on Morales’s role in the
offense. Morales argues that the evidence showed that he “only directed the

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-20748

activities of undercover law enforcement agents” and did not recruit or supervise
lower level participants. Morales also argues that the presentence investigation
report (PSR) improperly recommended the enhancement based on evidence that
Morales   “exercised management responsibility over           the   payment     of
transportation fees.” Morales asserts that the district court’s error affected his
substantial rights because in the absence of the erroneously applied
enhancement, his guidelines range of imprisonment would have been 18 to 24
months.
      Although this court normally reviews a district court’s finding concerning
a defendant’s role in the offense for clear error, because Morales failed to raise
any objection to the enhancement in district court, review is for plain error. See
United States v. Buchanan, 70 F.3d 818, 828-29 (5th Cir. 1995). “As a general
rule, information in the pre-sentence report is presumed reliable and may be
adopted by the district court without further inquiry if the defendant fails to
demonstrate by competent rebuttal evidence that the information is materially
untrue, inaccurate or unreliable.” United States v. Carbajal, 290 F.3d 277, 287
(5th Cir. 2002) (internal quotation marks and citation omitted).
      The evidence presented in the PSR demonstrates that Morales directed at
least one other individual who was not a law enforcement agent. The district
court did not impose the enhancement based solely on Morales’s management
over the payment of transportation fees. Because Morales adduced no evidence
to rebut the PSR, the district court was free to adopt the PSR and to rely on the
factual findings contained therein. See United States v. Ramirez, 367 F.3d 274,
277 (5th Cir. 2004).
      Accordingly, the district court did not plainly err in imposing a four-level
enhancement under § 3B1.1(a) based on Morales’s role in the offense.
      AFFIRMED.




                                        2